Citation Nr: 1507614	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  10-05 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to June 2000 in the U.S. Army.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

Service caused the Veteran's PTSD.


CONCLUSION OF LAW

The criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 4.125 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2014).  A diagnosis of a mental disorder, including PTSD, must conform to the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  38 C.F.R. § 4.125 (2014).  

The Veteran is service connected for numerous disabilities, some of which stem from an in-service rappelling accident.  In October 2014, the Veteran submitted a factually informed, medically competent opinion from a private psychologist.  This physician diagnosed the Veteran with PTSD, noting the Veteran "presented with a history of exposure to distressing events while serving in the Army for 25 years."  The rappelling accident is one of a multitude of "distressing events" to which the physician traced the PTSD.

All three prongs of a service connection claim are satisfied, and the appeal will be granted.


ORDER

Service connection for PTSD is granted.  



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


